Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Kegel trainers having a frame, two tensioning plates with arc-shaped warped portions and with a separating chamber having a slidable adjusting mechanism therein, a cover, and a retaining plate assembly, e.g. see the prior art of record, but the prior art fails to disclose or render obvious the cover being a rubber cover sleeved outside the frame and the two tensioning plates, the retaining plate assembly being provided with a fixed hollow tube assembly, the fixed hollow tube assembly being provided with a slide hole, the slide hole being provided therein with a movable ejector pin, the ejector pin being provided with a compressed spring; and wherein the frame is provided with a rack, a battery, a vibration machine, and a circuit board, the circuit board being provided with a switch, a charging port, and an indicator light, the rack being provided with a plurality of teeth and tooth sockets, the ejector pin being capable of being engaged into the tooth sockets, in combination with the other limitations of independent claim 1. 
The closest prior art of record is US 8,556,786 (Chen). Chen teaches a trainer capable of exercising the Kegel muscles (FIG. 1), the trainer having a frame 10, two tensioning plates 11,12 with arc-shaped warped portions 15,16 and with a separating chamber 13 having a slidable adjusting mechanism 23,53,54 therein (see FIG. 3 below, Col 4:9-17), a cover 30, and a retaining plate assembly 50 (see FIG. 3 below). However, Chen fails to disclose he cover being a rubber cover sleeved outside the frame and the two tensioning plates, the retaining plate assembly being provided with a fixed hollow tube assembly, the fixed hollow tube assembly being provided with a slide hole, the slide hole being provided therein with a movable ejector pin, the ejector pin being provided with a compressed spring; and wherein the frame is provided with a rack, a battery, a vibration machine, and a circuit board, the circuit board being provided with a switch, a charging port, and an indicator light, the rack being provided with a plurality of teeth and tooth sockets, the ejector pin being capable of being engaged into the tooth sockets. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention to arrive at the claimed invention.

    PNG
    media_image1.png
    789
    547
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784